Citation Nr: 1550929	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-15 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a rating in excess of 10 percent for DJD of the right knee.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to a right eye condition (claimed as a right eye vision problem).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Anna Forbes Towns, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Reno, Nevada, RO currently has jurisdiction over the present appeal.

Pursuant to the Veteran's May 2014 request, he was scheduled to appear at a January 2015 hearing before a Veterans Law Judge.  The Veteran did not appear for the January 2015 hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. §§ 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).  In doing so, the Board acknowledges that a note in the claims file indicates that the Veteran's hearing notification was returned as undeliverable, but finds that proper notice of the scheduled hearing was sent to the Veteran's last known address at that time and to his attorney.

The issues of the Veteran's entitlement to increased ratings for DJD of the knees, entitlement to service connection for a right eye condition and PTSD, and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed November 2010 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a right eye condition and PTSD.

2.  Evidence added to the record since the November 2010 rating decision relates to an unestablished fact necessary to substantiate a claim of service connection for a right eye condition.

3.  Evidence added to the record since the November 2010 rating decision relates to an unestablished fact necessary to substantiate a claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for a right eye condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in a November 2010 rating decision, the RO denied the Veteran's claim for service connection for a right eye condition because there was no evidence of a chronic disability that occurred in or was caused by military service, and denied his claim for service connection for PTSD because of insufficient evidence of a link between PTSD and in-service stressors.  The Veteran did not initiate an appeal with this rating decision nor did VA receive new and material evidence within one year of the decision, and thus, it became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.156(b).

In the January 2012 rating decision that led to the present appeal, the RO denied the Veteran's December 2011 claim to reopen his claim for service connection for a right eye condition on the ground that new and material evidence was not submitted since the November 2010 rating decision.  The RO did, however, reopen the claim for service connection for PTSD in light of an October 2011 stressor report, but denied the claim on the merits.

A.  Right Eye Condition

Multiple records document vision loss, and in connection with his current claim the Veteran has advanced a new theory of causation; exposure to a flash grenade during service.  Presumed credible for purposes of reopening, this is new evidence that addresses whether his current vision loss occurred in or was caused by military service, which is the unestablished fact that is necessary to substantiate his claim for service connection.  Thus, the claim is reopened.

B.  PTSD

Similar to the eye claim, since service connection for PTSD was last denied, the Veteran has identified different in-service stressors he considers responsible for the disability.  Again, presumed credible for purposes of reopening, this is new evidence that addresses whether the Veteran has PTSD that was caused by military service, which is the unestablished fact that is necessary to substantiate his claim for service connection.  Thus, the claim is reopened.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a right eye condition is granted.

New and material evidence having been submitted, reopening of the claim for service connection for PTSD is granted.


REMAND

The following issues are remanded for further development: entitlement to increased ratings for DJD of the knees; entitlement to service connection for a right eye condition and PTSD; and entitlement to automobile and adaptive equipment, or adaptive equipment only.

First, a December 2012 VA mental health treatment note indicates that the Veteran received outpatient psychiatric care in Reno, Nevada, until November 2012.  At present, the claims file includes records of the Veteran's treatment at VA facilities in Nevada for the period from August 2013, but apart from an August 2010 VA examination report there are no pre-November 2012 records.  Records of the Veteran's pre-August 2013 VA and non-VA treatment in Reno, Nevada, should be requested on remand.

Further, an October 2013 VA outreach note indicates that the Veteran was hospitalized at multiple hospitals in 2013.  The outreach note documents treatment in Las Vegas, Nevada, and at Dominican Hospital and Valley Health in Pleasanton with regard to his eye complaints and other conditions.  In addition, an August 2013 mental health note indicates that the Veteran was hospitalized at Desert Springs Hospital in Nevada for non-psychiatric treatment.  Records of his treatment at these facilities should be obtained on remand.

As records of the Veteran's VA treatment after February 2014 have not been associated with the claims file, the AOJ should obtain these records on remand as well.

Additionally, an August 2011 VA treatment record indicates that the Veteran is in receipt of disability compensation benefits from the Social Security Administration (SSA).  Records of any decisions concerning his Social Security disability benefits award and the supporting medical documents on which any decisions were based should be sought  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

With regard to the Veteran's reopened claim for service connection for PTSD, VA issued a formal finding of a lack of information required to corroborate the Veteran's stressors in an October 2010 memorandum.  However, in light of the additional stressors, including the Veteran's September 2012 report of military sexual assault and October 2011 report that his PTSD stems from an in-service parachuting accident, the question of verification of in-service stressors should be revisited.  (The Board also notes that although the RO concluded in a May 2014 statement of the case that the record is negative for evidence of an in-service parachuting accident, an STR dated January 1985 documents the Veteran's report that he recalled injuring his left knee during a jump.)

Lastly, the Board finds that the Veteran's claim of entitlement to automobile and adaptive equipment or adaptive equipment only must be remanded because it is inextricably intertwined with the Veteran's claim for service connection for a right eye condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue); see also 38 C.F.R. § 3.808 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain outstanding medical treatment records that are relevant to the claims on appeal, to include any treatment by non-VA clinicians.  In doing so, specifically request that the Veteran provide or authorize VA to obtain records of his treatment at Valley Health, Dominican Hospital, Desert Springs Hospital, and any other facility where the Veteran has been treated for the conditions claimed.

In addition, associate with the claims file records of the Veteran's treatment at VA facilities in Reno, Nevada, for the period prior to August 2013, in addition to pertinent VA treatment records for the period from February 2014. 

All attempts to obtain these records and any responses received should be documented in the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file.

2.  Contact SSA and request that it provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the claims file.

3.  Conduct any additional indicated development to determine whether the claimed in-service stressors occurred, (parachute accident, military sexual trauma).  

4.  After any other development deemed necessary, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, send to the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


